DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the work station” on page 3, lines 5 and 7. It is unclear to which work station this refers since a plurality of work stations were previously established. For examination purposes, this is presumed as referring to the first work station since it is associated with the first work process.
Claims 11, 12, and 14 recite analogous limitations and are indefinite for similar reasons.
The remaining claims are rejected by virtue of their dependency on claims 1, 11, 12, or 14.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
automated work machine (e.g. claims 1, 11, 12, 14) - [0005] dedicated work machine and articulated robot
access part (e.g. claim 2) - [0019] e.g. an access space
first transfer device (e.g. claims 1, 11) - [0015] e.g. conveyor
second transfer device (e.g. claim 3) - [0015] e.g. conveyor
third transfer device (e.g. claim 4) - [0013] e.g. conveyor
moving mechanism (e.g. claim 4) - [0013] e.g. lift mechanism 32
push-up mechanism (e.g. claim 7) - [0065] e.g. linear actuator under four corners of pallet
positioning mechanism (e.g. claim 8) - [0066, Fig. 4] e.g. pair of up/down linear actuators (96), pair of upstream/downstream linear actuators (98), pair of lift actuators (106) to lift actuators 98
work machine (e.g. claims 9, 11) - [0021] e.g. machine for specific work including applying compound, mounting substrate, screwing, etc.
transfer device (e.g. claim 14) - [0015] e.g. conveyor
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JPH071298, cited in IDS, with reference to translation) in view of Thorwarth (U.S. PGPub 2020/0016706) and Zhang et al. (U.S. PGPub 2017/0347505).
Claim 1: Ono discloses a production line (e.g. Fig. 6) comprising: a plurality of cells (3a, 50, A-O, 3b) provided along the production line so that components are transferred through the plurality of cells (via conveyors 25 and 26) to produce products, the plurality of cells comprising: at least one first cell (e.g. any of A-O) including an automatic work machine (e.g. an articulated robot 9a and a number of work machines 11a, 24, 19, etc.) configured to perform work on the components (e.g. paragraphs 10-11 and 13); and at least one second cell (e.g. another one of cells 50, or a manual cell 71 as described in paragraph 26, or traverser cells 3a/3b) provided next to the at least one first cell (a number of cells 50 are adjacent to one another; cells 3a/3b are adjacent to two cells 50; a manual cell 71 may be placed anywhere in the line adjacent a cell 50) and constructed such that the components are capable of being repaired or ejected from the production line at the at least one second cell (cells 50 and 71 have access covers 50c and 50d through which components would be “capable” of being repaired or ejected if desired; components are ejected though the conveyor exits of all cells, including 3a/3b), wherein the at least one first cell comprises a first transfer device (upper conveyor 25) configured to transfer a pallet (6) on which at least one component (30) of the components is placed in a first direction that is a transfer direction of the components in the production line (see right-facing arrow next to loaded pallet 6 in Fig. 1), wherein each first cell includes a work station (each cell A-O includes an automatic work machine as cited above) on the first transfer device serving as a stop position along the first transfer device where the pallet transferred by the first transfer device is stopped for a predetermined stop time (e.g. by pallet locking means 25a and positioning means 25b - e.g. paragraphs 12-14, 18-21), the work station being assigned a predetermined work process to be performed by the automatic work machine (e.g. measuring, screwing, etc.), and wherein at least one first work station (the only one of that cell) is a work station at which a first work process is performed on the components by the automatic work machine while the pallet is provided on the first transfer device (i.e. work is performed on the component on the pallet on the conveyor - e.g. paragraph 14 and Fig. 3). It is noted that according to paragraph 103 of the instant application, the “automatic work machine” essentially includes the sum total of any or all dedicated work machines in the cell plus a robot which interacts with one or more of the machines.
Ono does not disclose a plurality of work stations on the first transfer device serving as stop positions within a first cell, and at least one second work station of the plurality of work stations is a stop position for the pallet on the first transfer device while a second work process is performed on the components at a position other than at the at least one second work station on the first transfer device. However, Thorwarth teaches a production cell (3 - Fig. 2) of a production line (1 - Fig. 1) wherein the at least one first cell (3) includes a plurality of work stations (16-20), and further the work stations serving as stop positions where a pallet (8 - paragraph 25) transferred by a first transfer device (conveyor 15 - paragraph 35) is stopped for a predetermined stop time, the plurality of work stations being each assigned a predetermined work process to be performed by the automatic work machine at a position other than at the at least one second work station on the first transfer device (paragraphs 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first cell of Ono to have included additional work stations as taught by Thorwarth in order to have expanded the functionality of a given cell, for example. Furthermore, since both first and second types of work stations (i.e. where work is performed at the work station, or the assigned work is not necessarily performed at the work station) are known in the art, and one does not necessarily depend on the other beyond the simple flow of components from one station to a subsequent station, the incorporation of both types in a cell would have been obvious as a combination of prior art elements according to known methods to have yielded the predictable result of performing work upon a workpiece both on and off the conveyor as the situation demands.
While Ono generally discloses a first cell having a first work machine for performing work at the first work station on the transfer device as discussed above, the first work machine is not necessarily installed on a platform that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device, the platform being above the work station. However, Zhang et al. teaches a work cell (100 - see Figs. 1 and 11) having a first work machine (assembling mechanism 60) installed on a platform (unlabeled roof panel in Fig. 11) that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device (the roof spans across the transfer conveyor 10, which is apparent in Figs. 1-12), the platform being above the work station (i.e. above the location on the conveyor 10 where the work is stopped for processing- see paragraph 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first work station as taught by Zhang et al. depending on the nature of production required, for example assembling components to a top surface of the workpiece. 
Claim 2: Referring to Ono, the at least one second cell includes an access part (e.g. 50c/50d as described above) configured to allow a worker to repair or eject the components from the production line (a worker would be capable of accessing components via the covers if desired for any purpose such as ejecting and/or repairing). 
Claim 3: The at least one first cell (e.g. any of 50) comprises a second transfer device (lower conveyor 26) configured to transfer the pallet from which the at least one component has been taken out in a second direction opposite to the first direction (see left-facing arrow next to empty pallet 6 in Fig. 1). See also paragraphs 10-11 and 24-25.
Claim 6: From paragraph 41, it appears that the cell configuration of Thorwarth is at least capable of assigning the same work process (e.g. station 10) to two work stations (i.e. positions along conveyor 15). However, the limitation “when a time required for the work process assigned to each of the work stations is longer than a tact time set for the at least one first cell, the same work process is assigned to at least two of the work stations” is regarded as describing the intended use of the production line and does not necessarily further limit its structure. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 9: The automatic work machine comprises, at least one dedicated work machine (e.g. 11a, 24, 19, etc.) specifically designed to perform the work on the components, and at least one articulated robot (9a - see paragraph 10) having a plurality of joints (implied/evident in Fig. 1) and configured to move the components between the pallet and the at least one dedicated work machine (as described in paragraph 3, the robot 9a can be a pick-and-place style robot capable of moving components to and from the pallet 6, it being understood that the robots 9a and processes of the invention are not necessarily different from the prior art - paragraph 15).
Claim 15: The first transfer device (25 of Ono) is a conveyor as cited above.
Claim 16: Turning to Thorwarth with regard to the second work station, the at least one first cell (as modified by Thorwarth above) includes a second work machine (e.g. 10) and an articulated robot (e.g. 9), the second work machine being at the position other than at the at least one second work station on the first transfer device (15), the second work machine is configured to perform the second work process on the components at the position other than at the at least one second work station on the first transfer device (i.e. in the manufacturing area 4), the articulated robot being configured to move the components between the pallet at the at least one second work station on the first transfer device and the second work machine (paragraphs 40-43).

Claim 11: Ono discloses a production line (e.g. Fig. 6) comprising: a plurality of cells (3a, 50, A-O, 3b) provided along the production line so that components are transferred through the plurality of cells (via conveyors 25 and 26) to produce products, the plurality of cells comprising: at least one second cell (e.g. one of cells 50, or a manual cell 71 as described in paragraph 26, or traverser cells 3a/3b) constructed such that the components are capable of being repaired or ejected from the production line at the at least one second cell (cells 50 and 71 have access covers 50c and 50d through which components would be “capable” of being repaired or ejected if desired; components are ejected though the conveyor exits of all cells, including 3a/3b); and at least one first cell (e.g. any of A-O) provided next to the at least one second cell (a number of cells 50 are adjacent to one another; cells 3a/3b are adjacent to two cells 50; a manual cell 71 may be placed anywhere in the line adjacent a cell 50), the at least one first cell comprising: an automatic work machine (e.g. an articulated robot 9a and a number of work machines 11a, 24, 19, etc.) configured to perform work on the components (e.g. paragraphs 10-11 and 13), the automatic work machine comprising: at least one dedicated work machine (e.g. 11a, 24, 19, etc.) specifically designed to perform the work; and at least one articulated robot (9a - see paragraph 10) having a plurality of joints (implied/evident in Fig. 1) and configured to move the components between a pallet and the at least one dedicated work machine (as described in paragraph 3, the robot 9a can be a pick-and-place style robot capable of moving components to and from the pallet 6, it being understood that the robots 9a and processes of the invention are not necessarily different from the prior art - paragraph 15); and a first transfer device (conveyors 25 and 26) configured to transfer the pallet on which the components are configured to be placed. Each first cell includes a work station (each cell A-O includes an automatic work machine as cited above) on the first transfer device serving as a stop position along the first transfer device where the pallet transferred by the first transfer device is stopped for a predetermined stop time (e.g. by pallet locking means 25a and positioning means 25b - e.g. paragraphs 12-14, 18-21), the work station being assigned a predetermined work process to be performed by the automatic work machine (e.g. measuring, screwing, etc.), and wherein at least one first work station (the only one of that cell) is a work station at which a first work process is performed on the components by the automatic work machine while the pallet is provided on the first transfer device (i.e. work is performed on the component on the pallet on the conveyor - e.g. paragraph 14 and Fig. 3). It is noted that according to paragraph 103 of the instant application, the “automatic work machine” essentially includes the sum total of any or all dedicated work machines in the cell plus a robot which interacts with one or more of the machines.
Ono does not disclose a plurality of work stations on the first transfer device serving as stop positions within a first cell, and at least one second work station of the plurality of work stations is a stop position for the pallet on the first transfer device while a second work process is performed on the components at a position other than at the at least one second work station on the first transfer device. However, Thorwarth teaches a production cell (3 - Fig. 2) of a production line (1 - Fig. 1) wherein the at least one first cell (3) includes a plurality of work stations (16-20), and further the work stations serving as stop positions where a pallet (8 - paragraph 25) transferred by a first transfer device (conveyor 15 - paragraph 35) is stopped for a predetermined stop time, the plurality of work stations being each assigned a predetermined work process to be performed by the automatic work machine at a position other than at the at least one second work station on the first transfer device (paragraphs 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first cell of Ono to have included additional work stations as taught by Thorwarth in order to have expanded the functionality of a given cell, for example. Furthermore, since both first and second types of work stations (i.e. where work is performed at the work station, or the assigned work is not necessarily performed at the work station) are known in the art, and one does not necessarily depend on the other beyond the simple flow of components from one station to a subsequent station, the incorporation of both types in a cell would have been obvious as a combination of prior art elements according to known methods to have yielded the predictable result of performing work upon a workpiece both on and off the conveyor as the situation demands.
While Ono generally discloses a first cell having a first work machine for performing work at the first work station on the transfer device as discussed above, the first work machine is not necessarily installed on a platform that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device, the platform being above the work station. However, Zhang et al. teaches a work cell (100 - see Figs. 1 and 11) having a first work machine (assembling mechanism 60) installed on a platform (unlabeled roof panel in Fig. 11) that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device (the roof spans across the transfer conveyor 10, which is apparent in Figs. 1-12), the platform being above the work station (i.e. above the location on the conveyor 10 where the work is stopped for processing- see paragraph 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first work station as taught by Zhang et al. depending on the nature of production required, for example assembling components to a top surface of the workpiece.
Claim 17: The first transfer device (25 of Ono) is a conveyor as cited above.

Claim 12: Ono discloses a method of manufacturing a production line (e.g. Fig. 6), comprising: providing a plurality of cells (3a, 50, A-O, 3b) along the production line so that components are transferred through the plurality of cells (via conveyors 25 and 26) to produce products; providing at least one first cell (e.g. any of A-O) in the plurality of cells, the at least one first cell including an automatic work machine (e.g. an articulated robot 9a and a number of work machines 11a, 24, 19, etc.) configured to perform work on the components (e.g. paragraphs 10-11 and 13); and providing at least one second cell (e.g. another one of cells 50, or a manual cell 71 as described in paragraph 26, or traverser cells 3a/3b) next to the at least one first cell in the plurality of cells (a number of cells 50 are adjacent to one another; cells 3a/3b are adjacent to two cells 50; a manual cell 71 may be placed anywhere in the line adjacent a cell 50), the at least one second cell being constructed such that the components are capable of being repaired or ejected from the production line at the at least one second cell (cells 50 and 71 have access covers 50c and 50d through which components would be “capable” of being repaired or ejected if desired; components are ejected though the conveyor exits of all cells, including 3a/3b), wherein the at least one first cell comprises a first transfer device (upper conveyor 25) configured to transfer a pallet (6) on which at least one component (30) of the components is placed (see right-facing arrow next to loaded pallet 6 in Fig. 1), wherein each first cell includes a work station (each cell A-O includes an automatic work machine as cited above) on the first transfer device serving as a stop position along the first transfer device where the pallet transferred by the first transfer device is stopped for a predetermined stop time (e.g. by pallet locking means 25a and positioning means 25b - e.g. paragraphs 12-14, 18-21), the work station being assigned a predetermined work process to be performed by the automatic work machine (e.g. measuring, screwing, etc.), and wherein at least one first work station (the only one of that cell) is a work station at which a first work process is performed on the components by the automatic work machine while the pallet is provided on the first transfer device (i.e. work is performed on the component on the pallet on the conveyor - e.g. paragraph 14 and Fig. 3). It is noted that according to paragraph 103 of the instant application, the “automatic work machine” essentially includes the sum total of any or all dedicated work machines in the cell plus a robot which interacts with one or more of the machines.
Ono does not disclose a plurality of work stations on the first transfer device serving as stop positions within a first cell, and at least one second work station of the plurality of work stations is a stop position for the pallet on the first transfer device while a second work process is performed on the components at a position other than at the at least one second work station on the first transfer device. However, Thorwarth teaches a production cell (3 - Fig. 2) of a production line (1 - Fig. 1) wherein the at least one first cell (3) includes a plurality of work stations (16-20), and further the work stations serving as stop positions where a pallet (8 - paragraph 25) transferred by a first transfer device (conveyor 15 - paragraph 35) is stopped for a predetermined stop time, the plurality of work stations being each assigned a predetermined work process to be performed by the automatic work machine at a position other than at the at least one second work station on the first transfer device (paragraphs 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first cell of Ono to have included additional work stations as taught by Thorwarth in order to have expanded the functionality of a given cell, for example. Furthermore, since both first and second types of work stations (i.e. where work is performed at the work station, or the assigned work is not necessarily performed at the work station) are known in the art, and one does not necessarily depend on the other beyond the simple flow of components from one station to a subsequent station, the incorporation of both types in a cell would have been obvious as a combination of prior art elements according to known methods to have yielded the predictable result of performing work upon a workpiece both on and off the conveyor as the situation demands.
While Ono generally discloses a first cell having a first work machine for performing work at the first work station on the transfer device as discussed above, the first work machine is not necessarily installed on a platform that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device, the platform being above the work station. However, Zhang et al. teaches a work cell (100 - see Figs. 1 and 11) having a first work machine (assembling mechanism 60) installed on a platform (unlabeled roof panel in Fig. 11) that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device (the roof spans across the transfer conveyor 10, which is apparent in Figs. 1-12), the platform being above the work station (i.e. above the location on the conveyor 10 where the work is stopped for processing- see paragraph 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first work station as taught by Zhang et al. depending on the nature of production required, for example assembling components to a top surface of the workpiece.
Claim 13: Referring to Ono, the method further comprises removing the at least one second cell disposed next to the at least one first cell (implied at paragraph 26 - any of the cells can be added or removed freely) based on reliability of the predetermined work to be performed by the automatic work machine in the at least one first cell (the examiner submits that the intent behind the removal of a second cell is inconsequential so long as the art performs the claimed step).
Claim 18: The first transfer device (25 of Ono) is a conveyor as cited above.
Claim 19: With reference to Ono, the automatic work machine comprises, at least one dedicated work machine (e.g. 11a, 24, 19, etc.) specifically designed to perform the work on the components, and at least one articulated robot (9a - see paragraph 10) having a plurality of joints (implied/evident in Fig. 1) and configured to move the components between the pallet and the at least one dedicated work machine (as described in paragraph 3, the robot 9a can be a pick-and-place style robot capable of moving components to and from the pallet 6, it being understood that the robots 9a and processes of the invention are not necessarily different from the prior art - paragraph 15).

Claim 14: Ono discloses a production line (e.g. Fig. 6) comprising: a plurality of cells (3a, 50, A-O, 3b) provided along the production line so that components are transferred through the plurality of cells (via conveyors 25 and 26) to produce products, each of the plurality of cells comprising a transfer device (conveyors 25 and 26) configured to transfer a pallet (6) on which the components (30) are placed, at least one of the plurality of cells including an automatic work machine (e.g. an articulated robot 9a and a number of work machines 11a, 24, 19, etc.) configured to perform work on the components (e.g. paragraphs 10-11 and 13), wherein the at least one first cell comprises a first transfer device (upper conveyor 25) configured to transfer the pallet (6), wherein each first cell includes a work station (each cell A-O includes an automatic work machine as cited above) on the first transfer device serving as a stop position along the first transfer device where the pallet transferred by the first transfer device is stopped for a predetermined stop time (e.g. by pallet locking means 25a and positioning means 25b - e.g. paragraphs 12-14, 18-21), the work station being assigned a predetermined work process to be performed by the automatic work machine (e.g. measuring, screwing, etc.), and wherein at least one first work station (the only one of that cell) is a work station at which a first work process is performed on the components by the automatic work machine while the pallet is provided on the first transfer device (i.e. work is performed on the component on the pallet on the conveyor - e.g. paragraph 14 and Fig. 3). It is noted that according to paragraph 103 of the instant application, the “automatic work machine” essentially includes the sum total of any or all dedicated work machines in the cell plus a robot which interacts with one or more of the machines.
Ono does not disclose a plurality of work stations on the first transfer device serving as stop positions within a first cell, and at least one second work station of the plurality of work stations is a stop position for the pallet on the first transfer device while a second work process is performed on the components at a position other than at the at least one second work station on the first transfer device. However, Thorwarth teaches a production cell (3 - Fig. 2) of a production line (1 - Fig. 1) wherein the at least one first cell (3) includes a plurality of work stations (16-20), and further the work stations serving as stop positions where a pallet (8 - paragraph 25) transferred by a first transfer device (conveyor 15 - paragraph 35) is stopped for a predetermined stop time, the plurality of work stations being each assigned a predetermined work process to be performed by the automatic work machine at a position other than at the at least one second work station on the first transfer device (paragraphs 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first cell of Ono to have included additional work stations as taught by Thorwarth in order to have expanded the functionality of a given cell, for example. Furthermore, since both first and second types of work stations (i.e. where work is performed at the work station, or the assigned work is not necessarily performed at the work station) are known in the art, and one does not necessarily depend on the other beyond the simple flow of components from one station to a subsequent station, the incorporation of both types in a cell would have been obvious as a combination of prior art elements according to known methods to have yielded the predictable result of performing work upon a workpiece both on and off the conveyor as the situation demands.
While Ono generally discloses a first cell having a first work machine for performing work at the first work station on the transfer device as discussed above, the first work machine is not necessarily installed on a platform that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device, the platform being above the work station. However, Zhang et al. teaches a work cell (100 - see Figs. 1 and 11) having a first work machine (assembling mechanism 60) installed on a platform (unlabeled roof panel in Fig. 11) that extends over the first transfer device from a first side of the first transfer device to a second side of the first transfer device (the roof spans across the transfer conveyor 10, which is apparent in Figs. 1-12), the platform being above the work station (i.e. above the location on the conveyor 10 where the work is stopped for processing- see paragraph 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first work station as taught by Zhang et al. depending on the nature of production required, for example assembling components to a top surface of the workpiece.
Claim 20: The first transfer device (25 of Ono) is a conveyor as cited above.
Claim 21: With reference to Ono, the automatic work machine comprises, at least one dedicated work machine (e.g. 11a, 24, 19, etc.) specifically designed to perform the work on the components, and at least one articulated robot (9a - see paragraph 10) having a plurality of joints (implied/evident in Fig. 1) and configured to move the components between the pallet and the at least one dedicated work machine (as described in paragraph 3, the robot 9a can be a pick-and-place style robot capable of moving components to and from the pallet 6, it being understood that the robots 9a and processes of the invention are not necessarily different from the prior art - paragraph 15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, Thorwarth, and Zhang et al. as applied to claim 3 above, and further in view of Vogt et al. (U.S. PGPub 2019/0084768).
Referring to Ono, at least one of the at least one second cell (particularly cells 3a and 3b) comprises some mechanism for receiving the pallets from conveyor 25, lowering them, and transferring them to the level of conveyor 26, or the opposite operation on the opposite end of the line (e.g. paragraphs 15 and 24-25). The specific mechanism by which the second cells perform this function is not disclosed. However, Vogt et al. teaches a similar mechanism (Fig. 4) comprising a third transfer device (conveyor 5) configured to transfer the pallet in both the first direction and the second direction (paragraph 69), and a moving mechanism (lift 19 - see paragraph 70) configured to move the third transfer device between a position corresponding to the first transfer device of the at least one first cell and a position corresponding to the second transfer device of the at least one first cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the second cells as taught by Vogt et al. since it allows for the adapting of an upper conveyor to a lower conveyor for transferring articles between them.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, Thorwarth (‘706), and Zhang et al. as applied to claim 1 above, and further in view of Thorwarth (U.S. PGPub 2020/0324378).
Claim 7: Ono, Thorwarth (‘706), and Zhang teach a production line substantially as claimed except for wherein the at least one first cell includes a push-up mechanism for each of the work stations, the push-up mechanism being configured to push up the pallet from a transfer surface of the first transfer device by a predetermined amount. However, Thorwarth (‘378) teaches a similar cell configuration wherein the stations (24, 25) may include positioning devices (26 - paragraph 34) that may serve as a push-up mechanism for each of the work stations, the push-up mechanism being configured to push up the pallet from a transfer surface of the first transfer device by a predetermined amount (i.e. “lift off and position an LSD (23) [pallet] from the conveyor means (22)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lift-up mechanism since it helps to provide for the exact and specified positioning of the respective conveyor means. While the structure of this lifting means is not provided, the examiner takes Official Notice that a vertical actuator of some kind would have been an obvious provision for simply lifting the pallets vertically. Regarding the interpretation of the push-up mechanism under 112(f), the examiner submits that any form of vertical actuator would serve as an equivalent to Applicant’s corresponding structure as it would perform the claimed function (i.e. lifting the pallet) and produce substantially the same result.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, Thorwarth (‘706), and Zhang et al. as applied to claim 1 above, and further in view of Thorwarth (U.S. PGPub 2020/0324378) and Koyanagi et al. (U.S. PGPub 2015/0151430).
Claim 8: Ono, Thorwarth (‘706), and Zhang teach a production line substantially as claimed except for wherein the at least one first cell comprises a positioning mechanism disposed at the work station located on the most upstream side in the first direction, the positioning mechanism being configured to position the pallet at a predetermined position, and a servomotor configured to drive the first transfer device. However, Thorwarth (‘378) teaches that the positioning means 26 located at each station (24, 25) also serves as a positioning mechanism configured to position the pallet at a predetermined position at each stop (and therefore also the most upstream stop - paragraph 34). Again, the structure of this lifting means is not provided, but Ono also teaches similar positioning means (pallet locking means 25a and positioning means 25b - paragraph 12). Again, regarding the interpretation of the positioning mechanism under 112(f), the examiner submits that the mechanism of Thorwarth and Ono would serve as an equivalent to Applicant’s corresponding structure as it would perform the claimed function (i.e. positioning the pallet) and produce substantially the same result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a positioning mechanism since it helps to provide for the exact and specified positioning of the respective conveyor means. Koyanagi et al. further teaches the use of a servomotor for driving a conveyor (e.g. paragraph 17). It would have been obvious to have additionally provided a servomotor configured to drive the first transfer device since one of ordinary skill would have recognized that a servomotor would have provided enhanced positional control over a standard motor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, Thorwarth (‘706), and Zhang et al.as applied to claim 1 above, and further in view of Thorwarth (U.S. PGPub 2017/0015373)
Ono, Thorwarth (‘706), and Zhang teach a production line substantially as claimed except for an automated guide vehicle and wherein the at least one first cell includes a third cell configured to supply the components to the production line, and the third cell comprises a reception opening through which a component container containing at least one component of the components is received from an automatic guided vehicle, and an ejection opening through which the component container that is empty is ejected to the automatic guided vehicle, the reception opening being disposed adjacent to an upstream side of the ejection opening in a travel direction of the automatic guided vehicle. However, Thorwarth teaches a first cell (e.g. 7, 8) of a production line which has at least another cell (e.g. 12) configured to supply the components to the production line (e.g. via input interface 32), and the third cell comprises a reception opening (35 of 32) and an ejection opening (35 of 33), the reception opening being disposed adjacent to an upstream side of the ejection opening in a travel direction of an automatic guided vehicle (16). See paragraphs 56-59. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the AGV, reception and ejection openings in the cell, for example in order to have allowed for reception of components into the cell from an external source and ejection of articles thereto. The examiner notes that the openings are also configured to receive/eject components from/to automated guide vehicles (AGVs 16 - see paragraph 68-71). However, the limitations “through which a component container containing at least one component of the components is received” and “through which the component container that is empty is ejected” are regarded as intended use limitations the containers are not positively recited and only describe a functionality of the openings. In this case, the examiner submits that the openings, especially in light of the use of AGVs therewith, would be capable of receiving and ejecting containers if desired.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant traverses the interpretation of various limitations under 112(f). Specifically, Applicant argues that “automatic work machine, access part, transfer devices, moving mechanism, push-up mechanism, positioning mechanism, and work machine are each structural terms that would be recognized as such by one having ordinary skill in the art. These limitations do not utilize the term ‘means,’ nor should these terms be considered a nonce word or a verbal construct that is not recognized as the name of structure”.
The examiner respectfully disagrees. The terms “machine”, “part”, “devices”, and “mechanism” are all generic in nature and are not names of structures, or even broad classes of structures, that would be recognized by one of ordinary skill in the art as performing a specific function to the level of such terms as “filters”, “brakes”, “clamp”, “screwdriver”, etc. For example, MPEP 2181 I. A. lists several examples of non-structural generic placeholders other than “means”, including “device”, “machine”, and “mechanism”. Furthermore, these generic terms are only modified by functional language (e.g. “work”, “access”, “transfer”, “moving”, “push-up”, and “positioning”) and not by any additional structural limitations. Thus, the examiner maintains that these terms meet the three-prong test for interpretation under 112(f).
Applicant’s remaining arguments essentially rely on amendments to the independent claims to overcome the prior art. The amendments have been addressed by the new grounds of rejection in view of Zhang et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2021/0094134 and U.S. Patent 6,279,224 provide additional examples of a work machine installed on a platform that extends over a first transfer device from a first side of the first transfer device to a second side of the first transfer device, the platform being above the work station.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726